BOYLE, P. J.,
The question before the court is whether the parents of these two children have forfeited their parental rights and whether their parental rights should be terminated by the court under the applicable provisions of section 311 of the Adoption Act of July 24, 1970, P.L. 620, 1 PS §311, which are: . . .
This proceeding involves Amos Hillen, a boy aged eight years and Crystal Ann Hillen, a girl aged nine years. They are the two youngest of the 10 children of Wilbert Hillen, aged 67 and Goldie Hillen, aged 51 years.
This family has lived in squalid poverty for years in Blythedale, Allegheny County, Pa.
*644Amos and Crystal Ann were adjudged dependent and neglected by the Juvenile Court of Allegheny County on October 30, 1968, at no. 683 of 1968, and were placed under the care of the Bureau of Child Welfare Services, an agency of the Allegheny County Institution District. Under the supervision of the bureau, the children were cared for in institutions until March 4, 1969, when they were transferred by the bureau to a foster home where they have continued to reside up to the present time.
The uncontroverted credible evidence establishes that the parents of these children did not write, call or visit these children from July 29, 1969, until August 4, 1972, a period of over three years. The parents requested no information concerning the welfare or well-being of these children until they were informed by the Bureau of Child Welfare Services that this agency intended to petition the court for a decree of termination of their parental rights. During all of the time that these children have been in the care of the Bureau of Child Welfare Services, the parents have contributed nothing toward their support.
The parents of these two children have failed to perform their parental duties toward the children for a period of time exceeding three years. Their conduct in this regard evidences a settled purpose of relinquishing any claim to these children for this period of time.
The uncontradicted testimony is that the conditions of abject poverty in which these children lived at home was compounded by parental illiteracy, squalor, mental retardation in certain members of the family, lack of sanitary facilities and a complete absence of decent standards of life. There is also testimony that sexual abuse was practiced upon Amos when he was four years of age and upon Crystal when she was five years old.
*645The evidence in this case overwhelmingly supports a decree of termination of parental rights. By their failure to perform their parental duties for over six months, and because of their total neglect of these children, the parents have forfeited beyond recall any rights which they had in these two children.